Honorable W. A.
State Registrer of .Vital Statistics
T.exasState Board of Health
Austin, Texas
Dear Sir:                       Opinion No. O-1278-A
                                Re:~ Method of procedure in the
                                     described adoption case.
          We have received your letter, toge~therwith en-
closures, requesting the opinion of this department upon
the above stated question. Your letter reads as follows:
          "In accordance with your opinion O-1278,
     Issued 8-24-39, I declined to accept, and re-
     turned to Judge Culver, ,theadoption decree
     Issued In the 17th Judicial District of Tar-
     rant County, No. 28887-A, in whFch it appears
     that Riley A. Ransom and his wife, Mattle B.
     Rans~omare permitted to adopt the infant of
     Vanda Lea Foerster,'on the ground that accord-
     kg to the sworn statement of Riley A. Ransom
     and his wife Mattie B. Ransom, they are'negroes,
     while the birth certificate for the chlld~born
     November 24',1939, shows that the Infant born
     to Vanda Lea Foerster is a while illegttimate.
     Since the child 1s illegitimate, the certificate
     contalns no information as to the father.
            "I am enclosing
                 " 1   Adoption decree,
                   2
                  II   A phOtOStatic copy of the birth
                       record, 97232,
                  (3) The sworn statement of Riley A.
                       Ransom, and
                  (4) The photostatle copy of Judge
                       Culver's letter.
           "Please advise me as to how to proceed in this
      case."
          Section 1 of Article 46a, Vernon's civil Statutes
provides, in part:
Honorable W. A. Davis, Page 2 (9-1278-A)


          "Sec. 1. Any adult resident of this
     State may petition the District Court in
     the District of his residence or In the
     District of the residence of the child to
     be adopted for leave to adopt a minor child;
     such petition shall set forth the facts
     relevant to petitloner and child, and be
     verified by the affldavlt of the petitioner.
     * * **)I

          Section 8 of Article 46a, Vernon's Civil Statutes,
provides as follows:
          "Sec. 8. No white child can be adopted
     by a negro person, nor can a negro child be
     adopted by .a white person."
          Rule 47a. Section 26 of Article 4477, Vernon's
Civil Statutes, provides, in part:
         "(26) Provided further, upon entry of
    final order of adoption the Judge or Clerk
    of Court sharl notify  the Registrar of Vital
    Statistics in State Department of Health of
    actlen taken, giving the names and addresses
    of the nstural parents, If known, or of the
    child's next kin,,the date of birth and name
    of such child before and after adoption and
    the name and address of foster parents.
    * * t, Copies of all reports of adoptions
    and reports of revocation of order of adop-
    tion and of annulments shall within thirty
    (30) days after~such order be mailed to the
    .Reglstrar of Vital Statistics of the State
    Department of Health. Upon receFpt of copy
    of any final order of adoption the State
    Reglstrar of Vital Ststlstlcs shall cause
    to be made a record of the birth in the new
    name or names of the adopting parents or
    parent. He shall then cause to be sealed
    and filed the orlginal certificate of birth,
    If any, with the adoption decree of the
    Court and such sealed package may be opened
    only upon order of a Court oftrecord. f * *.'
           The Birth Certificate No. 97232 enclosed with
your letter discloses that the mother of the child in ques-
tion was a white person, but no information whatsoever is
contained therein as to the father. The sworn affidavit
of Riley A. Ransom dlscloses that the petitioners named in
Honorable W. A. Davis, Page 3 (o-1278-~)


the adoption proceedings are negroes.
          The adoption decree, in paragraph numbered two
thereof, refers to the fact that Elvis Jean Ransom, the
chllclFn question, "was born on the 24th day of November,
1939, of negro parent at Dallas, Dallas County, Texas,
* *hit-"
          Judge Culver's letter reads; in part:
          he * t, The flndlng in the decree to the
    effect that the Infant adopted and re-named
    Elvla Jean was.born on the 24th day of.Novem-
    ber 1939 of negro parentage.must have been
    overlooked by your office.  In every case such
    issue would be one of fact, and in this partic-
    ular case the child was before the Court ,and ~,
    competent evldence,lntroduced to the effect
    that while the mother of the child was white
    the father was a negro,,and the appearance of
    the child seemed to be conclusive on that
    point. * * *.'
          As provided by Section 8~of Article +6a, supra
"No white child can be adopted by a negro person, * * *.ll
The courts of this State have not interpreted this-partlc-
ular Article, but the word "negro" was used as synoqvmous
with the popular words "colored persons" in Article 2900
of Vernon's Civil Statutes, which reads, Fn part:
          "i * Y. The terms 'colored race' and
     'colored children,' as used in this title,
     include all personsof mixed blood descended
     from negro ancestry."
          In view of the Legislature's definition of the
above terms, it is the opinion of this department that all
persons of mixed blood descended from negro ancestry, how-
ever remote, is a negro, within the meaning of SectFon 8
of ArtFcle 46a, supra.
          A District Judge has jurisdiction to render a
decree of adoption, so long as the provisions of Title 3
of Vernon's CFvil Statutes, which pertain to adoptlon, are
complied with. Judge Culver, in the Instant case, had the
judicial power to render the decree which he did render.
The race or color of a person is a question of fact, and
in the instant case this fact was determined by Judge Culver
upon competent evidence introduced at the hearing before him
The adoption decree issued in the instant case by Judge
Honorable w. A. Davis, Page 4 (0-1278-A)


Culver reflects the fact that the Infant sought to be adopt-
ed is a negro, and this finding of fact takes precedence
over the recltdtlon of facts as contained In the Birth
Certificate.
          Under the foregoing authorities, you are respect-
fully advised that it Is the opinion of this department
that the adoption decree Fn question Is valid, and should
be accepted by you and flled under Rule 47a, Article 4477
of Vernon's Clvll Statutes.
          This opinion Is not In conflict with our opinion
No. o-1278 referred to by you In your letter of request.
The adoption decree, which was under consideration in that
oplnlon did not dlsclose the facts regarding the race of
petitioners In the adoption proceedings and of the minors
who were purportedly adopted. This decree was held to be
void for all purposes for the reason that the court did
not have the judicial power to render the decree.whlch It
did render. Under these circumstances you would be justl-
fied In refusing 4% accept Pondfile the decree, and this
was the effect of our Opinion No. O-1278.
          Trusting that the above satisfactorily disposes
of your inquiry, we remain
APPROVED AUG 15, 1940         Very truly~yours,
/s/ Grover Sellers          A'M'ORNEYGENERALOF TEXAS
;;EM;SSISTANT   ATTORNEY

DBD:RS-ds                   By /s/D. Burle Davlss
                                   D. Burle Daviss
APPROVED                                 Assistant
OPINION
COMMITTEE
BY /a/ R.W.F.
CHAIRMAN